Exhibit 99 High Yield Conference May 2011 Martin Midstream Partners, LP Presentation to Forward-Looking Statements Statements included that are not historical facts (including any statements concerning plans and objectives of management for future operations or economic performance, or assumptions or forecasts related thereto), are forward-looking statements. These statements can be identified by the use offorward- looking terminology including “forecast,” “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or other similar words. These statements discuss future expectations, contain projections of results of operations or of financial condition or state other “forward-looking” information. We and our representatives may from time to time make other oral or written statements that are also forward-looking statements. These forward-looking statements are based upon management’s current plans, expectations, estimates, assumptions and beliefs concerning future events impacting us and therefore involve a number of risks and uncertainties. We caution that forward-looking statements are not guarantees and that actual results could differ materially from those expressed or implied in the forward-looking statements. Because these forward-looking statements involve risks and uncertainties, actual results could differ materially from those expressed or implied by these forward-looking statements for a number of important reasons. A discussion of these factors, including risks and uncertainties, is set forth in Martin Midstream’s annual and quarterly reports filed from time to time with the Securities and Exchange Commission. Martin Midstream expressly disclaims any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events, or otherwise. 2 Management Team 3 •Ruben Martin Chief Executive Officer, General Partner –Has served as Chief Executive Officer and a member of the Board of Directors since June 2002 –President of Martin Resource Management Corporation (“MRMC” or the “Parent”) since 1981 and joined MRMC in 1974 •Bob Bondurant Executive Vice President and Chief Financial Officer, General Partner –Joined MRMC in 1983 as Controller and became CFO and a member of the Board of Directors in 1990 –Previously served in the audit department at Peat Marwick, Mitchell and Co. •Wes Martin Vice President of Business Development, General Partner –Joined MRMC in 2005 –Previously served as an analyst in Energy Investment Banking at Raymond James •Joe McCreery Vice President of Finance and Head of Investor Relations, General Partner –Joined MRMC in 2009 –Previously served as a Director in the Corporate Energy Department of SunTrust Robinson Humphrey specializing in midstream/MLP finance Partnership Overview Terminalling and Storage Started in early 1990s Natural Gas Services Started in 1950s 32% Marine Transportation Started in 1980s 22% Sulfur Services Started in 1960s 22% Differentiated by Diversity 5 24% NASDAQ: MMLP Unit price: $39.08 Market Cap: $800 million Distribution / Yield: $3.04 / 7.8% (as of April 12, 2011 close) 2010 EBITDA of $102.7 •Strategic operations across ~50 locations in 10 states, primarily in the Gulf Coast Region of the U.S., provide cost-efficient operations in areas of high customer activity –Shore bases acr0ss the Gulf Coast –Favorable proximity to major refining regions of the U.S. –Coast-to-coast integrated sulfur infrastructure, including access to export markets from Stockton, CA and Beaumont, TX and storage at main domestic pricing point in Tampa, FL Attractive Operating Footprint Terminalling and Storage Natural Gas Services Marine Transportation Sulfur Services T G M S S S S S S S S G G G G G G G T T T T T T M M M T T T T T T T T T T T T T T T T –Lubricant distributors and marketers –Marine service terminals providing broad geographic coverage and distribution capabilities –Natural gas assets strategically located in Haynesville Shale, featuring only full fractionation capabilities within ~ 200 miles T T •Crosstex - In January 2010, Waskom JV (with CenterPoint) acquired the East Texas natural gas and processing assets of Crosstex for $40 million ($20 million for Martin’s 50% share) with 60 miles of natural gas gathering pipelines, 2 compressor stations and 3 natural gas processing refrigeration plants •Terminalling Facilities & Marine Asset Drop-down - In August 2010, acquired 2 marine terminals, 1 in Mississippi and 1 in Alabama, from MRMC for $11.7 million. In December 2010, acquired a 60,000 bbl barge from MRMC for $17 million •Velocity Midstream - In November 2010, Prism acquired the East Texas natural gas gathering assets of Velocity Midstream for $25 million with 20 miles of natural gas gathering pipelines and various equipment •Terminalling Facilities Drop-down - In January 2011, acquired 13 marine and 1 inland terminalling facilities located across the Louisiana Gulf Coast from MRMC for $36.5 million 7 2010 2011 $20MM Acquisition of Gas Gathering Assets from Crosstex Acquisitions + Equity - A Pattern Repeated Public Equity Offering: $50.6MM $36.5MM Drop-down ofShore-based Marine Terminal Assets Public Equity Offering: $70.7MM Public Equity Offering: $28.1MM (1) $28.7MM Drop-downs ofShore-based Terminals and Marine Assets $25MM Acquisition of Gas Gathering Assets from Velocity Midstream (1) - August 2010 offering proceeds used solely to redeem MRMC owned MMLP units Modest sized acquisitions of familiar assets with conservative financing mix High Yield Offering: $200.0MM 8 •MRMC developed the infrastructure and brand reputation for the Partnership’s business segments over the past 50 years •MRMC directs the Partnership’s business operations through its control of the GP •The Partnership has commercial arrangements (as customer and supplier) with MRMC that enhance its ability to efficiently serve its third party customers •MRMC has invested ~$150 million in the Partnership over the last 9 years (including drop-down support) •Strong, independent governance with four outside GP directors plus Ruben Martin Wholly-owned Subsidiaries MRMC Affiliates Non-Affiliates Martin Resource Management Corporation Martin Midstream Partners L.P. 66.4% LP Interest 2% GP Interest Martin Resources` LLC 100% Martin Midstream GP LLC 100% Public Unitholders 6.6 million LP Units 31.6% LP Interest MRMC is fully committed to the success of the Partnership Strong General Partner Support Private Company: 28.5% Owned by Management / ESOP* *Excludes shares owned by Ruben Martin 9 •Integrated and complementary business segments uniquely position Martin and are a key driver of long-term customer relationships –Aligned with customers to address logistical and transportation issues and/or achieve operational synergies through strategic alliances and partnerships •Breadth, scale and brand recognition developed over several decades make Martin a premier supplier •Customers include some of the largest, most profitable businesses in the energy industry –Major oil and gas companies, independent refiners, large chemical companies, fertilizer manufacturers –Unique assets and capabilities and outstanding customer service (particularly for hard-to-handle products) provide high barriers to entry and consistent contract renewals •Relationships with several of the majors span more than 10 years, with additional services added in recent years Marquee Customer Base High Quality, Stable Customer Base Business Segment Overviews Terminalling & Storage Terminalling & Storage: Asset Overview •Partnership’s largest segment by cash flow •Stable fee-based contracts •Business driven by 3 types of terminals –Full Service Marine Terminals –Fuel and Lubricant Marine Terminals –Specialty Petroleum Terminals Marine Terminals •One of the largest operators of marine service terminals in the Gulf Coast region –27 terminals with ~750,000 barrels of storage capacity –Primarily fee-based contracts with ancillary products and services Specialty Terminals •Allow for the processing of crude oil into finished products, the blending and storage of lubricants and asphalt storage •Revenue driven by minimum fee contracts and take-or-pay agreements –12terminals with ~ 2.6 million barrels of storage capacity 12 Shore-based Terminalling Asset Drop-down Acquisitions •In August 2010, acquisition of two shore-based marine terminals in Mississippi and Alabama from MRMC for $11.7 million –Theodore, AL terminal has approximately 20,000 barrels of storage capacity and Pascagoula, MS terminal has approximately 12,000 barrels of storage capacity –Additional annual throughput of ~20 to 22 million gallons of diesel and other fuels and~150,000 gallons of lubricants –Long-term, fee-based cash flow with minimum throughput volume commitments guaranteed by MRMC –Combined incremental cash flow of ~$1.7 million annually 13 •In January 2011, MRMC purchased all membership interests in L&L Holdings, LLC; simultaneously, MMLP acquired various terminalling facilities located across the Louisiana Gulf Coast from MRMC for $36.5 million –13 marine terminals located across the Louisiana Gulf Coast with approximately 340,000 barrels of storage capacity and 1 inland terminal in Lake Charles, LA with approximately 9,000 barrels of storage capacity –Additional annual throughput of ~120 million gallons of diesel and other fuels and ~5 million gallons of lubricants –Acquisition eliminated one of the lowest margin fuel suppliers in the Gulf Coast region –Synergies exist across the Martin system with fuel purchasing, marine equipment optimization, terminal consolidation and workforce reduction –Long-term, fee-based cash flow with minimum throughput volume commitments guaranteed by MRMC –Incremental cash flow of ~$5.0 million annually Terminalling & Storage: Significantly Expanded Marine Terminal Assets •Shore bases offering services including logistical support, lubricant distribution and marketing and fuel oil storage and handling –Generate additional revenue by providing shore bases to support customer operating activities related to offshore exploration •15 terminals providing ~350,500 barrels of aggregate capacity •Customers primarily include oil and gas exploration and production companies and oilfield service companies 14 •Terminals dedicated to providing storage, handling, distribution and marketing services for lubricants and fuel oil •Provide support primarily to MRMC •12 terminals providing ~394,000 barrels of aggregate capacity Full Service Terminals Fuel & Lubricant Terminals Recently acquired terminals from L&L in bold Our Proven Performer - Specialty Terminals •Highest margin business (40 - 50%) given unique products and lack of competition equipped to provide specialty services –Requisite equipment and experience necessary to handle difficult materials (e.g. molten sulfur, sulfuric acid, ammonia) •Large barriers to entry drive key industry relationships and multi-year (typically 3 - 5 years), minimum fee contracts with consistent renewals •Customers are primarily large oil refining and natural gas processing companies •Segment includes Cross Refinery assets and associated long-term tolling agreement •12 terminals with ~2.6 million barrels of storage capacity 15 Specialty Petroleum Terminals Recently acquired terminal from L&L in bold Business Overview: •7,500 bpd naphthenic lube refinery in Smackover, AR •Approximately 10% of total U.S. market share in specialized refining capacity •Profitability drivers include: –Refinery efficiency (utilization / lube yield maximization) –Crude feedstock costs and availability –Alternative lubricant prices (paraffinic vs. naphthenic) –Industrial demand (utility maintenance, metalworking, etc.) –Environmental regulation (driving switch to naphthenic lubes for tire industry) •Naphthenic crude yields of ~65% for lubes, 20% for distillates and 12% for asphalt flux •Cross contributes $10 - 12 million of EBITDA before $1 - 2 million of annual maintenance CapEx •The Partnership has entered into a long-term, fee based agreement with MRMC, securing stable cash flow •12-year Tolling Agreement •Fees generated via formulaic “Aggregate Quarterly Tolling Fee” •Minimum tolling fee requires MRMC to make minimum volume purchases •Includes additional volume and commodity price surcharges, ensuring baseline profitability 16 Terminalling & Storage: Cross Refinery Asset Detail Note: Martin 10-K filings reflect Cross assets assuming 2009 full year ownership given “common control” accounting standards. Terminalling & Storage: Continued Performance Adjusted EBITDA Revenue 17 •Business Outlook –Our largest and fastest growing segment producing nearly 100% fee-based cash flows –Expanded shore base market penetration through recent L&L acquisition –Continued strength in specialty terminalling businesses including Cross.Naphthenic lube demand remains strong –Increasing revenue across each of the terminal assets 1 Reflects Revenue pro forma for Cross acquisition Natural Gas Services Natural Gas Services: Snapshot 19 •Samson (% of Liquids) •CenterPoint Energy Gas Transmission (Fee) •Devon Energy (% of Proceeds) •GMX Resources (Fee) •Shelby Operating (% of Proceeds) •Talco Midstream (% of Proceeds) •Prism’s key assets include: –706 miles of gathering and transmission pipelines §Woodlawn - ~142 miles of gathering pipe, ~33 miles of transport pipe –Solid processing capabilities §Waskom - 285 MMcf/d natural gas processing plant §Woodlawn - 30 MMcf/d processing plant –Over 2.1 million barrels of combined NGL storage capacity –200 mile NGL pipeline from Longview, TXto Beaumont, TX •Fractionator at Waskom provides key competitive advantage –Only gas plant in East Texas that has full fractionation capability (14,500 bpd) Breakdown of 2ontribution Velocity Midstream Acquisition •In November 2010, Prism acquired certain East Texas natural gas gathering assets from Velocity Midstream for $25 million, the “Darko Acquisition” Gas Gathering Assets •Approximately 20 miles of natural gas gathering pipelines that are connected to Harrison County Gas Gathering System acquired from Crosstex in January 2010 •Provides opportunity to direct gas to Prism / Waskom assets •Life of lease dedication from Berry Petroleum ensures long-term competitive position •Extends Prism's footprint in East Texas with potential to extend system further •Incremental cash flow of ~$3.0 million annually 20 Natural Gas Services: Integrated Solutions with Attractive Contract Mix •The Natural Gas Services segment provides an integrated distribution channel for gas producers –Gathering and processing facilities collect the wet gas and separate liquids under fee-based, percent of proceeds or percent of liquids pricing arrangements –Pipelines and trucks distribute extracted or purchased NGLs for a fixed margin based on Mt. Belvieu indexed pricing –Large storage capacity allows Martin to re-sell NGLs during higher-priced winter seasons, locking in margins via hedging –Wholesale propane business sells NGLs to propane retailers for a fixed-fee margin based on Mt. Belvieu indexed pricing or through pre-bought and pre-sold arrangements (based on the same index) –Wholesale distribution of NGLs provides smoothing effect to natural gas processing for MMLP •Competitive Advantages –Martin’s NGL business has 50+ years of performance and name recognition –Long-term fee contracts, pricing arrangements and effective hedging (45% of commodity price risk for 2011) create relative cash flow stability –Limited geographic alternatives (Waskom / Arcadia) and a large number of customers lower competitive pressures –Strategically located Waskom Processing Plant remains the only full fractionation facility in East Texas production area –Existing infrastructure prime for expansion to provide full midstream services for both rich and lean gas –Joint venture strategy with strong partner allows Martin to fully capitalize upon growth opportunities 21 Locked-in, higher Natural Gas Services - Integrated Solutions Wet Gas Liquids separated under fee-based POP or POL pricing arrangements Third party purchasers (Pipelines, trucks) Martin storage facilities Third party purchasers NGLs Martin wholesale propane business MTI. Belvieu Propane retailers 615 miles of gathering and transmission pipelines 200 miles NGL pipeline 285 MMcf/d natural gas processing plant with 14,500 bbld fractionation capacity > 2.1MM bbl NGL storage facilities Third party suppliers indexed pricing priced winter sales MTI. Belvieu indexed pricing 22 Natural Gas Liquids Value Chain 23 NATURAL GAS GATHERING PIPELINES Mixed NGLS To fractionators for separation into NGL purity products NGL PIPELINE NGL STORAGE Dry Natural Gas (principally methane with ethane) NATURAL GAS PIPELINES NATURAL GAS STORAGE Power Generation Industrial Fuel Residential Fuel Petrochemicals Petrochemicals and Industrial/Residential Fuel Gasoline Additives and Petrochemicals Gasoline Additives and Petrochemicals Motor Gasoline NGL Fractionation ETHANE PROPANE ISOBUTANE MIXED BUTANES NORMAL BUTANE NATURAL GASOLINE WASKOM PROCESSING PLANT END USERS: EAST TEXAS PRODUCTION COTTON VALLEY AND HAYNESVILLE SHALE Natural Gas Services: Growth in 2010 Increased Performance 24 •Business Outlook –Multi-year dedicated acreage contracts (up to life of reserves) provide access to Cotton Valley and Haynesville gas –Cold winter season and signs of improving economy support a stronger outlook for 2011 –Waskom processing plant capacity expansion will bring capacity from current 285 MMcf/d level to 320 MMcf/d –Waskom rail rack project will give expanded market access for liquids - beyond regional petrochem buyers Adjusted EBITDA Revenue 1 Reflects EBITDA pro forma for Crosstex acquisitions Volume Sulfur Services Sulfur Services: Snapshot •Engaged in the gathering of molten sulfur (270o F) from refiners and natural gas processing plants •Integrated suite of specialized assets designed to gather, transport, store and process sulfur •In addition to fees generated from gathering and storing, Martin is strategically structured to generate revenue via multiple avenues –Sulfuric Acid Production –Fertilizer Manufacturing –Prilling - transformation of molten sulfur to sulfur pellets •Invested in the essential assets and expertise to handle the unique requirements for transportation and storage of molten sulfur –1 offshore tow, 1 inland tow, 165 railcars and several trucks owned and operated by MRMC •Key assets –3 sulfur prillers (2 in Texas, 1 in California) with a combined prilling capacity of 5,000 tons per day –6 sulfur-based fertilizer production plants –1 sulfuric acid plant –1 emulsified sulfur blending plant 26 Sulfur Services: Intermodal Logistics 27 Refinery Gas Fertilizer Production Industrial Uses International Demand Beaumont, TX Stockton, CA Tampa, FL Truck, Barge, Rail Truck, Barge, Rail Prilling * Martin takes on pricing at this point Molten Form China, Brazil, Morocco * Martin can take physical delivery at this point ($ Fee) ($ Fee) ($ Fee) •Martin is able to capture fees at five points along the integrated system, which the Partnership has developed over 30 years ($ Fee) Beaumont, TX (Neches and Stanolind) ($ Fee) ($ Fee) MMLP purchases sulfur Source: Partnership Full Service Logistical Provider & Consistent Fertilizer Results Molten Sulfur Overview •Sales contracts typically last 1 to 5 years •Contracts priced as a margin over a published market indicator –Both sales and purchase prices are tied to a market published index (products/commodities are simultaneously purchased and sold) •Prilling capability provides logistical services on a reservation fee basis; customers pay cost plus if prilling capacity is used •Cash flow generation for 2010 equally split among traditional sulfur services, including prilling and our fertilizer production Fertilizer Overview •Dedicated offtake from MMLP owned sulfuric acid production facility •Produces 4 primary sulfur and sulfur-based niche fertilizer products –Plant nutrient sulfur products - agricultural ground sulfur products produced in Odessa, TX and Seneca, IL –Ammonium sulfate products - includes nitrogen-phosphorus-potassium products and custom grades of lawn and garden fertilizer produced in Plainview, TX and Salt Lake City, UT –Industrial sulfur - produced in Texarkana, TX for paper manufacturing processes, rubber manufacturing, etc. –Ammonium thiosulfate - a liquid nutrient sprayed directly on plants and manufactured in Beaumont, TX •Low competition levels in primary areas of operation (Texas and the Midwest) •Competitive Advantages –Proximity of manufacturing plants to customer base –Reduced freight costs and enhance ability to respond to customer requests –Regional market dynamics captured through multiple production facilities –Product offering provides optionality to maximize profits with shifts in demand/supply dynamics 28 Sulfur Services: Performance Adjusted EBITDA Revenue 29 •Business Outlook –Additional prilling capacity and new reservation fee contracts added for 2011 –Expected demand in 2011 fueled by emerging markets, particularly as China continues to require mass quantities –Consistent performance from fertilizer expected with increased product offering for 2011 (from 2010 CapEx initiatives) and strong demand given current high agricultural pricing –Full profit upside as sulfur inventory essentially carried at no cost due to current stockpile –Re-negotiated molten sulfur sales contract eliminates commodity price exposure Volume Marine Transportation Marine Transportation: Asset Base Well Positioned •Martin remains a “term market player” for inland transportation services –Goal is to keep fleet 100% contracted on a long-term basis, as historically achieved –Contract tenor has shortened, however, strengthening economy will improve contract structure and pricing •Inland utilization forecasted to be > 90% for 2011 –Pressure towards shorter-term contracting or spot pricing not expected to affect utilization levels –Current spot rates not materially lower than term contract rates 31 •Fleet modernization provides competitive advantage for the Partnership –Newer and safer equipment is more desirable for clients –Cost efficiencies (lower maintenance CapEx enables higher profitability for inland fleet) Marine Asset Drop-down Acquisition •In December 2010, acquisition of a 60,000 barrel offshore barge from MRMC for $17 million –The M6000, a 60,000 barrel barge carrying clean product (diesel fuel) for MFS, servicing the shore-based terminals owned by MMLP and currently paired with the MMLP tug LaForce –Vessel placed under fully-found charter to MFS increasing cash flow by approximately $5,000 per day –Incremental cash flow ofapproximately $1.8 million annually 32 Marine Transportation: Solid Performance 33 •Business Outlook –Maintain high utilization rates, with a goal of restoring longer term contracts –Rates have reached market bottom, providing significant upside as demand rebounds –Continued industry capacity reduction as older fleets are retired –Expected normalization from heightened activity surrounding BP/Macondo tragedy Adjusted EBITDA Revenue Financial Overview Current Capitalization 35 •MMLP issued $70.7 million in common equity units in February 2011 •MMLP is currently in the process of upsizing and extending its revolving credit facility from $275MM to $350MM- expected closing 4/15/2011 36 Financial Strategy: No Change in our Discipline •Target Leverage: •Distribution Policy: •Risk Management: •Growth Opportunities: –3.0x - 3.5x –Conservative approach to LP distributions –The Partnership and BoD will consider distribution increases once a comfortable DCR has been achieved (target of 1.15x) –Hedging policies in place regarding type, transactor and counter-party thresholds for both interest rate and commodity activity –The Partnership maintains the following insurance coverage: §Full umbrella coverage of $100 million laying over several layers of GL, workers’ comp and asset-specific liability lien §Marine carries $1 billion of pollution coverage and hull value liability –Predominantly geared for organic growth in 2011.Approved expansion for both the natural gas services & terminalling and storage segments –Opportunistic acquisitions will continue to be financed using the Partnership’s Revolver followed by deleveraging through follow-on equity issuances to maintain target leverage 37 •Terminalling and Storage: –Cornerstone of the Partnership’s stable, fee-based cash flows as the largest segment by cash flow contribution –Strength in tenor (1 - 12 years), product and geographic diversity; specialized products in niche markets allowing for minimum fee/minimum volume mechanisms •Natural Gas Services: –Wholesale NGL distribution provides stable margin-based cash flow for Partnership –Multi-year up to life of reserve contracts for dedicated gathering and processing volumes –Waskom JV contract mix: 50% Percent of Liquids, 35% Fee, 15% Percent of Proceeds, <1% Keep Whole •Sulfur Services: –1-5 year, fee-based “take or pay” prilling agreements with majors (ExxonMobil, Shell, ConocoPhillips, Valero, Total); majors pay under a cost plus scenario if capacity is used –1-2 year supply agreements with oil refiners and natural gas producers; products then sold to phosphate producers and other industrial customers –Largest molten sulfur sales contract renegotiated to a cost plus structure in January 2011, reducing commodity exposure –Manufacturing process of sulfur-based fertilizer provides stable margin-based cash flow for Partnership •Marine Transportation: –100% fee-based, primarily term contracts, with temporarily increased spot market activity when rates are unfavorable for term contract renewals –Hard-to-handle product infrastructure provides substantial barriers to entry, even for spot market business Heavily Weighted Fee-Based Contract Mix Note: “margin-based” contracts represent i) buy/sell contracts which are priced off of same benchmark simultaneously, and ii) effectively eliminate pricing risk Active Commodity Risk Management 38 •Established hedging policy to manage commodity risk exposure –Swaps for crude oil, natural gas, natural gasoline –Careful monitoring of counterparty risk •Hedging focused in the Natural Gas Services segment –45% of volumes hedged for 2011 and 20% for 2012 –A $1 change in natural gas pricing affects cash flow by $32,670 per month in 2011 –A $10 change in oil pricing affects cash flow by $57,670 per month in 2011 •Hedging policy supplements Martin’s predominately fee-based cash flows –Approximately 63% of the Partnership’s 2011 projected EBITDA consists of fee-based or take-or-pay mechanisms, given the specialized assets and unique capabilities 2010 Adjusted EBITDA 39 •Multiple lines of business provide the opportunity to direct capital strategically to multiple segments –Focus on highest value projects •Cross Refinery growth opportunities with tire industry demand –$50 million of investment over 2 years at 4x - 7x EBITDA multiple –New vacuum tower to increase yield of high viscosity lubes §$17 million capital investment with increased EBITDA of $4.5 million annually §Anticipated completion Spring 2012 –New hydrogen plant (Pending Investment) §$14 million to vertically integrate part of business, allowing Martin to produce ultra-low sulfur diesel for direct sale and could also nearly double Cross capacity to 13,500 bbl/d §Not yet approved by MMLP BoD –New high pressure hydrotreater (2,600 psi vs. current 1,300 psi) (Pending Investment) §$19 million to facilitate increased non-carcinogenic lube production for tires §Not yet approved by MMLP BoD •Completion of marine transportation fleet modernization (approximately $6 million of remaining expenditures) with new inland barges will achieve greater cost efficiencies and provide Martin with a competitive advantage •Waskom plant capacity will be increased to 320 MMcf/d from current 285 MMcf/d by the end of 2011 and natural gas liquids rail loading facility added to take advantage of increased Haynesville drilling activity (cost of $25.5 million total; $12.75 million Prism’s share) •Ability to double or triple capacity at sulfur prilling plants with minimal CapEx requirements •Overall EBITDA multiple of ~5x for all organic growth projects Attractive Growth Opportunities Across Business Segments 40 Closing Key Investment Considerations àFour fully integrated and complementary business units spanning the midstream value chain Proven Management àDemonstrated maintenance of conservative leverage profile through follow-on equity offerings Focus on EBITDA growth with base of stable, fee-based cash flows (some featuring minimum fee/take-or-pay) and carefully managed commodity exposure Stable base of leading industry players, largely under multi-year contracts with consistent renewals Strong historical and continued support through several decades of infrastructure and reputation development, drop-down and equity contributions àExperienced management team with independent GP directors High Quality, Stable Customer Base Strong General Partner Support Fully Integrated Service Provider Strong Credit Profile Solid Growth Diversified Business Mix à Strategically located assets to provide cost-efficient operations in areas of high customer activity Attractive Operating Footprint Diverse products and services, with specialized equipment and assets to process, transport and store hard-to-handle products à à à à Question & Answer Non-GAAP Reconciliation Adjusted EBITDA Reconciliation - 2010 43 Adjusted EBITDA Reconciliation - 2009 44 Adjusted EBITDA Reconciliation - 2008 45 Adjusted EBITDA Reconciliation - 2007 46 High Yield Conference May 2011 Martin Midstream Partners, LP Presentation to
